OPINION — AG — ** ADMINISTRATION — STATE PERSONNEL BOARD ** UNDER 74 Ohio St. 813 [74-813] THE PERSONNEL BOARD OF LIMITED TO BILLING STATE AGENCIES UNDER THE MERIT SYSTEM 'NOT' MORE THAN FOUR HUNDRED DOLLARS PER FISCAL YEAR TO PROVIDE PERSONNEL ADMINISTRATION SERVICES TO SAID AGENCIES. THIS LIMIT PERTAINS ONLY TO PERSONNEL ADMINISTRATION SERVICES PRESCRIBED BY THE ACT FOR STATE AGENCIES UNDER THE MERIT SYSTEM. UNDER 74 Ohio St. 813 [74-813] THE BOARD MAY BILL MERIT SYSTEM AGENCIES FOR COSTS AND EXPENSES LAWFULLY INCURRED, BUT NOT YET PAID BY THE BOARD.  (OPERATING THE MERIT SYSTEM, EXPENSES, LIABILITIES) CITE: 74 Ohio St. 813 [74-813] (MIKE D. MARTIN)